Citation Nr: 1610743	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jodee C. Kayton, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from March 1950 to July 1953.  The Veteran died in August 2008.  The Appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Jackson, Mississippi, Regional Office which, in pertinent part, denied service connection for the cause of the Veteran's death.  In January 2014 the Board remanded the issue of entitlement to service connection for the cause of the Veteran's death to the Regional Office (RO) for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant asserts that the Veteran's death due to metastatic lung cancer resulted from in-service exposure to ionizing radiation.

The January 2014 Board Remand directed the RO to contact the National Personnel Records Center (NPRC) and attempt to secure Morning Reports for the Veteran's unit from the periods of April 1, 1952 to June 20, 1952 and March 17, 1953 to June 20, 1953.  It was also instructed to obtain the Veteran's terminal treatment records from Dr. P. Phillips Hospital.  

In February 2014, requests were submitted for Morning Reports for April 1, 1952, to June 20, 1952, and for April 17, 1953, and for June 20, 1953.  The period from March 17, 1953 to April 16, 1953, was never requested.  Both requests that were submitted were returned saying that the search was not possible based on the information provided and that further information was needed to complete the search.  Additional requests were never sent so the searches were never completed.  

Additionally, the record does not reflect that the RO undertook any action to obtain the Veteran's terminal treatment records.  Although a notice letter sent to the Appellant in February 2014 indicated that treatment records from Phillips Hospital were needed and that a VA Form 21-4142 Authorization and Consent to Release Information was enclosed; there is no indication in the record that such form was indeed included.  Additionally, no follow-up was conducted to obtain the Veteran's terminal treatment records.  

Finally, the January 2014 Board Remand directed that a medical opinion should be obtained.  Although such an opinion was provided, the opinion is of little probative value as the Veteran's terminal treatment records and additional service records were never obtained.  When VA undertakes to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an additional medical opinion is also required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the [National Personnel Records Center (NPRC)] and/or any other appropriate sources and attempt to secure morning reports for the Veteran's unit from the periods of April 1, 1952 to June 20, 1952 and March 17, 1953 to June 20, 1953.

2.  After obtaining the appropriate release of information forms where necessary, obtain the Veteran's terminal treatment records from Dr. P. Phillips Hospital.  All records should be associated with the claims folder.

3.  After completion of the above, obtain a medical opinion, from a physician with the appropriate expertise, regarding the claim for service connection for the cause of the Veteran's death.  The claims file should be forwarded to the physician and the physician should indicate that the entire claims file has been reviewed prior to providing the requested opinion.

a.  The physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected disabilities, to specifically include fibrous pleurisy, contributed substantially or materially to his death from metastatic lung cancer (contributed so substantially or materially to death, that it combined to cause death, or aided or lent assistance to the production of death).

b.  The physician is also requested to provide an opinion, as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's metastatic lung cancer is related to his military service.

The physician should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on her claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


